USCA11 Case: 19-12053    Date Filed: 09/16/2021    Page: 1 of 24



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12053
                      ________________________

               D.C. Docket No. 2:17-cr-00016-JES-UAM-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                  versus

KAY F. GOW,
JOHN G. WILLIAMS, JR.
                                                         Defendants-Appellants.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                          (September 16, 2021)

Before NEWSOM, LAGOA, and BRANCH, Circuit Judges.

PER CURIAM:
            USCA11 Case: 19-12053         Date Filed: 09/16/2021      Page: 2 of 24



       Kay Gow and John Williams appeal their convictions for wire fraud and

conspiracy to commit wire fraud.1 2 Relevant here, they were convicted of a

scheme to defraud Lee County, Florida and private investors in funding a startup

dietary supplement company. Both defendants assert that the government failed to

prove that they had the intent to defraud. Viewing the evidence in the light most

favorable to the government, we conclude that the government offered ample

evidence from which a reasonable jury could convict the defendants beyond a

reasonable doubt. Accordingly, and with the benefit of oral argument, we affirm

the defendants’ convictions.

                                     I.     Background

       A.     Factual Background

       We write primarily for the parties who are familiar with the record.

Sometime around 2001, Robert Gow founded an herbal extract company called

HerbalScience, LLC. In an effort to develop HerbalScience into a market leader in

dietary supplements, Robert Gow recruited investors including his friend, John

Williams, whom he had known for over 25 years. Williams invested almost $1




       1
         Kay Gow was also convicted of conspiracy to commit money laundering and of illegal
monetary transactions, but she does not appeal those convictions.
       2
         Kay Gow’s husband, Robert Gow, was also tried and convicted as part of the same
scheme. However, Robert is not a party to this appeal because he died after being convicted but
before being sentenced.

                                               2
         USCA11 Case: 19-12053        Date Filed: 09/16/2021   Page: 3 of 24



million in HerbalScience. However, the company failed to live up to its potential

and was on the verge of bankruptcy.

      In 2010, Robert Gow founded VR Laboratories, LLC, and his wife, Kay

Gow, later founded VR Labs, Inc. (collectively “VR Labs”). The Gows intended

to build a facility for the company that would be large enough to house both

HerbalScience’s extraction of chemicals from plants and VR Labs’s manufacturing

of products with those chemicals. Around the same time VR Labs was founded,

Jeffrey Kottkamp had completed his time as the Lieutenant Governor of Florida.

Robert Gow persuaded Kottkamp to represent VR Labs and assist the company in

securing public and private funding in exchange for a 5% interest in the stock of

the company.

      When other efforts to obtain funding were unsuccessful, VR Labs shifted

focus to its “fallback” plan to build a production facility in Lee County, Florida. In

February 2011, Kay Gow, on behalf of VR Labs, applied for a $5 million grant

from Lee County’s Economic Development Office, whose task it was to “[w]ork[]

with both the private sector and the public sector” “to energize business growth

and attract new business to the area.” The application implied that VR Labs was

already operating as a successful company and claimed that VR Labs was a

“multinational business enterprise” that was projected to create 208 high-wage jobs




                                          3
         USCA11 Case: 19-12053        Date Filed: 09/16/2021    Page: 4 of 24



between 2012 and 2016. The application also stated that VR Labs planned to

contribute approximately $9 million in capital for the project over three years.

      Ultimately, Lee County approved VR Labs’s $5 million grant application.

Then, as VR Labs’s secretary, Kay Gow signed a contract governing the

administration of the grant. Among other things, the agreement required Lee

County to reimburse VR Labs for any “qualified capital investment,” which the

agreement defined as “investments made by or on behalf of [VR Labs] for

purchasing manufacturing and research and development equipment for Project

facility, constructing improvements to real property on Project Site . . . , and

acquiring or leasing furniture, fixtures, and equipment for the project facility.” The

agreement provided further that VR Labs would employ at least 208 people by no

later than the end of 2016 and have an annual payroll of approximately $13.5

million. Finally, as noted, VR Labs was obligated to invest $9 million in the

project within three years. Lee County included this investment provision in the

agreement because VR Labs had failed to provide financial information in its grant

application, so the county wanted some assurance that the company had funds of

its own to invest in the project—in other words, that it had “skin in the game.”

      With the county’s grant funds in hand, the Gows began implementing their

plans for VR Labs’s production facility. They recruited Williams to procure and

manage the bottling equipment that VR Labs would need to package the


                                           4
          USCA11 Case: 19-12053         Date Filed: 09/16/2021     Page: 5 of 24



company’s products even though he had no experience in the bottling industry.

Williams then used a company he owned, Fast Response Maintenance, to do

business as “Williams Specialty Bottling Equipment” (“Williams Bottling”).

Williams signed a subscription agreement, stating that he would invest $1.3 million

in VR Labs in exchange for a 1.3% percent interest in the company. That same

day, the subscription agreement was amended to name “Hong Kong Associates,”

rather than Williams’s company Fast Response Maintenance, as the investor even

though Williams had no connection to Hong Kong. =Kay Gow then directed

Williams to work with a real bottle production company, A Packaging Systems

(“APACKS”), to obtain the necessary equipment.

       Before Williams Bottling signed a contract with APACKS, Williams

Bottling submitted an invoice to VR Labs for approximately $1.7 million for the

“turnkey proprietary bottling line” that it was supposed to be getting from

APACKS. Williams Bottling’s invoice was approximately $500,000 more than the

$1,265,584.33 pricing estimate that APACKS sent to Williams Bottling. Using a

line of credit taken out by VR Labs’s contractor, GCM, Kay Gow approved a

partial payment for approximately $700,000 of Williams Bottling’s invoice.3 VR

Labs then sent its first payment request to Lee County for Williams Bottling’s $1.7


3
 After Gow had approved partial payment for Williams Bottling’s $1.7 million invoice,
APACKS sent Williams a much reduced proposal for the bottling equipment (still approximately
$800,000).
                                             5
         USCA11 Case: 19-12053        Date Filed: 09/16/2021   Page: 6 of 24



million invoice, which the County paid. Thus, among other expenses, the credit

that VR Labs used to pay Williams Bottling’s invoice was reimbursed through the

grant program.

       Williams Bottling moved a portion of the funds received from VR Labs

(more than $700,000) to Williams’s new personal savings account, Williams then

transferred $250,000 from his savings account back to Williams Bottling, and

Williams Bottling transferred $320,000 to VR Labs as an investment under his

subscription agreement. The same day that Williams Bottling transferred that

investment payment, VR Labs paid HerbalScience a $33,333 “license fee” that was

due.

       Eventually, APACKS and Williams Bottling neared a final agreement for

the bottling equipment. As the final proposal included several additional items to

improve the efficiency of the bottling line, the initial proposal price increased by

approximately $400,000. Williams Bottling agreed to the increased price and sent

a new invoice to VR Labs for an $843,885 “change order.” Kay Gow instructed

GCM to pay Williams Bottling about 80% of that amount (again drawn from its

credit line). After receiving that payment, Williams Bottling transferred $660,000

back to VR Labs, which was due under Williams’s subscription agreement. Then

VR Labs included the change-order invoice in its second request to Lee County for




                                          6
         USCA11 Case: 19-12053      Date Filed: 09/16/2021   Page: 7 of 24



reimbursement. The county approved the request and issued VR Labs a check for

approximately $1.1 million.

      Ultimately, Lee County reimbursed VR Labs $4,694,548.04. Of that

amount, $2,383,154.90 went to reimburse payments VR Labs made to Williams

Bottling using theline of credit that GCM obtained. And, in turn, Williams

Bottling transferred $1,430,000 of the county grant money back to VR Labs.

      The money that Williams Bottling transferred to VR Labs was not used for

“qualified capital investments” as required by VR Labs’s agreement with the

county. Instead, VR Labs paid $267,830.22 to HerbalScience for licensing fees

and a technical-services contract. Another $691,465.18 paid for employee salaries

(including $135,247.03 that went to the Gows’ salaries). And $90,587.14 of the

grant money reimbursed the Gows for their “expenses,” including airline tickets

and expensive dinners out with each other and with Williams. Between payments

to their other company, their own salaries, and reimbursed expenses, the Gows

personally obtained $552,164.39 of the county grant money that was supposed to

be used only for approved capital expenditures.

      Of course, the Lee County grant money was not enough to make VR Labs

profitable—or even make ends meet. For example, VR Labs owed more than

$900,000 to a contractor who had completed renovating a building that was

supposed to house the bottling line. VR Labs had paid APACKS only half of what


                                        7
           USCA11 Case: 19-12053    Date Filed: 09/16/2021   Page: 8 of 24



it owed for the completed bottling equipment, so APACKS refused to ship the

equipment to VR Labs. The only packaged drinks that VR Labs produced had

been bottled by a contractor. And VR Labs fell behind on its rent.

      To keep VR Labs afloat, Robert Gow tried to recruit investors, including

Robert Haynes. Haynes had a background in biotechnologies and was interested in

moving to Naples and finding a job at VR Labs. Robert Gow told Haynes that VR

Labs was “full steam ahead” and starting to grow and had a job opportunity for

him. When Haynes asked to see VR Labs’s financial statements, Robert Gow

refused the request on the grounds that ongoing merger negotiations were

confidential. Haynes ultimately accepted an offer of employment, contingent on

his investment of $500,000. To encourage Haynes to invest, Robert Gow falsely

claimed that Kottkamp had invested $1 million. Ultimately, Haynes accepted the

job and invested $500,000.

      VR Labs never secured the bottling equipment, a bank foreclosed on its

renovated facility, and APACKS went bankrupt.

      B.     Procedural History

      A federal grand jury returned an indictment charging Robert and Kay Gow

with one count of conspiracy to commit wire fraud, in violation of 18 U.S.C.

§ 371; four counts of wire fraud, in violation of 18 U.S.C. §§ 1343 and 2; one

count of conspiracy to commit money laundering, in violation of 18 U.S.C.


                                         8
          USCA11 Case: 19-12053         Date Filed: 09/16/2021   Page: 9 of 24



§ 1956(h); and four counts of engaging in illegal monetary transactions, in

violation of 18 U.S.C. §§ 1957 and 2. Relevant here, one of the wire fraud counts

concerned Kay Gow’s role in fraudulently obtaining funds from Lee County, and

another was concerned with Robert Gow’s attempt to induce Haynes to invest in

VR Labs. Williams was charged with one count of conspiracy to commit wire

fraud, in violation of 18 U.S.C. § 371; and four counts of wire fraud, in violation of

18 U.S.C. §§ 1343 and 2.

      The district court presided over a 12-day jury trial. Williams moved for a

judgment of acquittal three times—at the close of the government’s case, at the

close of trial, and after the jury’s verdict. The Gows also moved for judgments of

acquittal at the close of the government’s case and at the close of trial. The district

court denied the defendants’ motions.

      A jury convicted the Gows on all counts and convicted Williams of

conspiracy and two counts of wire fraud (he was acquitted on the other two counts

of wire fraud). Kay Gow was sentenced to a total of 120 months’ imprisonment

followed by three years’ supervised release. Williams was sentenced to a total of

30 months’ imprisonment followed by three years’ supervised release. Kay Gow

and Williams timely appealed, challenging three of her wire fraud convictions and

all of his convictions, respectively.




                                            9
         USCA11 Case: 19-12053        Date Filed: 09/16/2021   Page: 10 of 24



                             II.     Standard of Review

      “We review both a challenge to the sufficiency of the evidence and the

denial of a Rule 29 motion for judgment of acquittal de novo.” United States v.

Gamory, 635 F.3d 480, 497 (11th Cir. 2011). In doing so, “[w]e view the evidence

in the light most favorable to the government, making all reasonable inferences and

credibility choices in the government’s favor, and then “determine whether a

reasonable jury could have found the defendant guilty beyond a reasonable doubt.”

Id. (quotation omitted). We will not “disturb the denial of a Rule 29 motion so

long as a reasonable trier of fact could find guilt beyond a reasonable doubt.”

United States v. Chafin, 808 F.3d 1263, 1268 (11th Cir. 2015).

                                   III.   Discussion

      Both defendants appeal from the district court’s denial of their respective

motions for judgment of acquittal. Specifically, both defendants argue that the

government failed to present sufficient evidence to prove that they had the intent to

defraud. Gow contends that the government failed to prove that she had the intent

to cause financial injury or loss to Lee County or to Haynes as an investor. In her

view, the evidence presented at trial established that she did everything in her

power to ensure the success at VR Labs and that Haynes was a sophisticated

investor who had been advised of the risks of investing in VR Labs. Similarly,

Williams maintains that the evidence presented at trial demonstrated that he acted


                                           10
           USCA11 Case: 19-12053     Date Filed: 09/16/2021    Page: 11 of 24



in good faith to ensure the success of VR Labs and that he lacked any intent to

defraud.

      To prove that a defendant committed wire fraud, the government must show

that the defendant: “(1) participated in a scheme or artifice to defraud; (2) with the

intent to defraud; and (3) used, or caused the use of, interstate wire transmissions

for the purpose of executing the scheme or artifice to defraud.” United States v.

Machado, 886 F.3d 1070, 1082–83 (11th Cir. 2018). “A scheme to defraud

requires proof of a material misrepresentation, or the omission or concealment of a

material fact calculated to deceive another out of money or property.” United

States v. Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009). “Intent to defraud”

means “inten[t] to use deception to cause some injury”—meaning “to obtain, by

deceptive means, something to which the defendant is not entitled.” United States

v. Waters, 937 F.3d 1344, 1352 (11th Cir. 2019); Maxwell, 579 F.3d at 1301 (“An

intent to defraud may be found when the defendant believed that he could deceive

the person to whom he made the material misrepresentation out ‘of money or

property of some value.’” (quoting United States v. Cooper, 132 F.3d 1400, 1405

(11th Cir. 1998))). Intent may be inferred “from the defendant’s conduct and

circumstantial evidence.” Machado, 886 F.3d at 1083. Circumstantial evidence of

fraudulent intent is sufficient because “[g]uilty knowledge can rarely be

established by direct evidence, especially in respect to fraud crimes which, by their


                                          11
         USCA11 Case: 19-12053       Date Filed: 09/16/2021    Page: 12 of 24



very nature, often yield little in the way of direct proof.” United States v. Suba,

132 F.3d 662, 673 (11th Cir. 1998). Critically, “[p]unishment under the wire fraud

statute is not limited to successful schemes.” United States v. Ross, 131 F.3d 970,

986 (11th Cir. 1997). “The Government merely needs to show that the accused

intended to defraud his victim and that his or her communications were reasonably

calculated to deceive persons of ordinary prudence and comprehension.” Id.

(quotation omitted).

      To prove that a defendant is guilty of conspiracy to commit wire fraud, the

government must show: “(1) a conspiracy to commit wire fraud; (2) knowledge of

the conspiracy; and (3) that [the defendant] knowingly and voluntarily joined the

conspiracy.” United States v. Feldman, 931 F.3d 1245, 1257 (11th Cir. 2019)

(alteration adopted). The government may prove a defendant’s participation in a

conspiracy to defraud by direct evidence or “infer[ence] from circumstantial

evidence,” Ross, 131 F.3d at 980, provided that the inferences are reasonable,

United States v. Martin, 803 F.3d 581, 587 (11th Cir. 2015). And, “[e]vidence that

a defendant personally profited [from a fraud] . . . may provide circumstantial

evidence of [the defendant’s] intent to participate in that fraud.” United States v.

Bradley, 644 F.3d 1213, 1239 (11th Cir. 2011) (quotation omitted).

      Finally, because the jury is free to choose between reasonable conclusions to

be drawn from the evidence presented at trial, “[i]t is not necessary for the


                                          12
           USCA11 Case: 19-12053     Date Filed: 09/16/2021      Page: 13 of 24



evidence to exclude every reasonable hypothesis of innocence or be wholly

inconsistent with every conclusion except that of guilt.” United States v. Garcia,

447 F.3d 1327, 1334 (11th Cir. 2006) (quotation omitted). We must uphold the

denial of a motion for judgment of acquittal as “long as a reasonable trier of fact

could find guilt beyond a reasonable doubt.” Chafin, 808 F.3d at 1268.

      A.      Kay Gow’s Intent to Defraud Lee County

      Kay Gow argues that the district court erred in denying her motion for

judgment of acquittal because the government failed to prove that she intended to

defraud Lee County. Her argument is unpersuasive.

      The evidence presented at trial was sufficient to support her conviction. To

begin, in VR Labs’s application for grant funding, Kay Gow claimed that the

company was a “multinational business enterprise,” and that its office in Lee

County would be its “[i]nternational headquarters office.” But, at the time, VR

Labs had been incorporated for only three months, had no other offices (much less

any international offices), and had not yet sold any products.

      Kay Gow’s application also claimed that VR Labs would invest almost $9

million in capital investments over three years. As a Lee County executive

explained at trial, the capital investment commitment from grant applicants was

designed to ensure that companies would have some “skin in the game.” But, at

the time Kay Gow submitted VR Labs’s application, VR Labs had no assets and no


                                          13
         USCA11 Case: 19-12053       Date Filed: 09/16/2021   Page: 14 of 24



income to spend—VR Labs even required its subcontractors to obtain independent

funding for projects to get the company up and running.

      In addition, Kay Gow admitted that she and her husband hired their friend

Williams to produce VR Labs’s bottling equipment even though he had no

experience in the bottling industry. Moreover, she admitted that she and her

husband knew that VR Labs could have saved a substantial amount by contracting

directly with a bottling manufacturer, rather than hiring Williams to act as a

middleman with APACKS. Kay Gow knew that Williams doubled the invoices he

received from APACKS and submitted his own inflated invoices to VR Labs. The

company’s financial situation notwithstanding, she accepted these inflated invoices

and then submitted them to Lee County for reimbursement.

      Even though Kay Gow admitted that she knew that the grant funds could be

used only for “qualified capital investments,” as head of finances at VR Labs, she

also knew that Lee County grant funds were being used to pay for other non-

qualified costs, such as HerbalScience license fees and the Gows’ expense reports

and salaries. The grant funds that paid Kay Gow’s salary were, in turn, eventually

spent on lavish vacations, home mortgages, and leases on luxury vehicles.

      Based on this and other evidence, a reasonable jury could have concluded

beyond a reasonable doubt that Kay Gow knowingly misrepresented the nature of

VR Labs in its grant application because the company had no international


                                         14
         USCA11 Case: 19-12053       Date Filed: 09/16/2021    Page: 15 of 24



footprint or ability to make its own $9 million capital investment. A reasonable

jury could have also concluded that Kay Gow knowingly requested payment from

Lee County for funds to which VR Labs was not entitled under the terms of the

grant and used those funds to enrich herself and her husband. In short, a

reasonable jury could construe this evidence as “concealment of a material fact

calculated to deceive another out of money or property.” Maxwell, 579 F.3d at

1299. And, from the same evidence, a reasonable jury likewise could have

concluded beyond a reasonable doubt that Kay Gow conspired with her husband

and Williams to defraud Lee County. See Ross, 131 F.3d at 980; Bradley, 644

F.3d at 1239.

      Kay Gow argues that there are innocuous explanations for her conduct, but

none of the explanations demonstrates that a reasonable jury could not have found

beyond a reasonable doubt that she intended to defraud Lee County. First, she

takes out of context a prosecutor’s isolated statement during trial that Lee County

“did not receive what it bargained for,” because it “never got the pilot plant, they

never got the jobs that were promised pursuant to the agreement.” Thus, she

contends that the government’s case against her rested on a breach of contract

theory, which cannot support a conviction for federal wire fraud. We disagree.

The government’s case was based on the evidence that we have summarized,

notwithstanding the prosecutor’s stray comment that may have roughly alluded to


                                          15
         USCA11 Case: 19-12053         Date Filed: 09/16/2021    Page: 16 of 24



breach of contract principles. Moreover, the district court properly instructed the

jury that “[a] statement or representation is false or fraudulent if it is about a

material fact that the speaker knows is untrue, or makes with reckless indifference

to the truth, and makes with the intent to defraud.” See United States v. Clay, 832

F.3d 1259, 1311 (11th Cir. 2016). Accordingly, a reasonable jury could have

concluded that Kay Gow promised to create jobs to secure the grant award while

knowing—or being recklessly indifferent to the possibility—that VR Labs would

not be able to fulfill that promise.

      Second, Kay Gow argues that Williams’s inflated bottling invoices were

defensible because Lee County approved the expenditures, Williams was providing

engineering services, and Williams’s bill included the cost of developing

proprietary software for the bottling equipment. But she points to no evidence

showing that Lee County knew that APACKS invoiced Williams for only half the

amount he then charged VR Labs. And a reasonable jury could have inferred that

Kay Gow knew none of these price justifications were true because Williams had

no experience with bottling equipment, and neither he nor his son knew anything

about developing the necessary software.

      And third, Kay Gow contends that she did not intentionally misrepresent VR

Labs’s position in its application for grant funding because VR Labs intended to

become a multinational company, and her financial representations were


                                           16
            USCA11 Case: 19-12053         Date Filed: 09/16/2021       Page: 17 of 24



“aspirational” and nothing more than mere “puffery.” While that may be one

interpretation of the evidence, it does not establish that a reasonable jury could not

have found that Kay Gow intentionally misled Lee County officials to secure the

award of grant funding.

       In sum, a reasonable jury could have concluded beyond a reasonable doubt

that Kay Gow intended to defraud Lee County by making material

misrepresentations to obtain the grant funding. See Chafin, 808 F.3d at 1268.

Accordingly, the district court did not err in denying her motion for judgment of

acquittal on this issue. 4

       B.      Kay Gow’s Intent to Defraud Haynes 5

       Next, Kay Gow argues that the district court erred in denying her motion for

judgment of acquittal because the government failed to prove that she intended to

defraud Haynes. We disagree.




       4
          We note that Kay Gow testified on her own behalf at trial and disclaimed any intent to
defraud anyone. Of course, the jury was free to reject her testimony and conclude that she did in
fact intend to defraud. See United States v. Hasner, 340 F.3d 1261, 1272 (11th Cir. 2003);
United States v. Mejia, 82 F.3d 1032, 1038 (11th Cir. 1996) (“A proper inference the jury can
make from disbelieved testimony is that the opposite of the testimony is true.”), abrogated on
other grounds by Bloate v. United States, 559 U.S. 196, 203 n.5 (2010).
       5
         Although Kay Gow was not involved in the efforts to recruit Haynes, she “is liable for
any act done by a co-conspirator in furtherance of the conspiracy.” United States v. Loyd, 743
F.2d 1555, 1561 (11th Cir. 1984). And, as discussed in subsection (A), a reasonable jury could
have found that Kay Gow conspired with her husband and Williams to defraud Lee County. See
Ross, 131 F.3d at 980; Bradley, 644 F.3d at 1239.
                                               17
         USCA11 Case: 19-12053      Date Filed: 09/16/2021   Page: 18 of 24



      In addition to the previously mentioned evidence regarding Kay Gow’s

involvement in the conspiracy, at trial, the government introduced evidence

concerning VR Labs’s attempts to recruit investors. That evidence established

that, at the time that VR Labs was running out of grant funds from Lee County,

Robert Gow and Kottkamp began recruiting investors to keep VR Labs afloat.

Haynes was one of those potential investors. Haynes had experience working at a

biotechnology company and specialized in prescription pharmaceuticals. After

learning about VR Labs, he expressed interest in working for VR Labs because it

was based in an attractive retirement location and had the potential to expand into

pharmaceutical products. Eventually, in early September 2012, Robert Gow met

Haynes for lunch and told him that VR Labs might have a position available.

Robert Gow represented that VR Labs was moving “full steam ahead” with its

plans for product expansion and that the “company was starting to grow.” He also

represented that VR Labs was considering a merger with another company, and

that the potential value of the merger was approximately $375 million.

      In fact, VR Labs was in dire straits. It had exhausted (or nearly exhausted)

the Lee County grant funds in May 2012. For example, VR Labs still owed its

bottling equipment manufacturer approximately $1.25 million and some of its

subcontractors were “on the verge of bankruptcy as a result of nonpayment” and

threatening to sue VR Labs. VR Labs was also falling behind on monthly rent for


                                         18
         USCA11 Case: 19-12053        Date Filed: 09/16/2021    Page: 19 of 24



its bottling facilities because it had no functioning bottling plant to generate

income. At one point in September 2012, VR Labs’s bank account contained less

than $4,000.

      During their conversation, Haynes indicated that, before he signed any

employment contract, he wanted to see VR Labs’s financial statements. Robert

Gow refused to provide Haynes with any financial records, claiming that the

ongoing merger negotiations rendered the records confidential. [Id.] In

mid-September 2012, Gow offered a job to Haynes on the condition that he invest

$500,000. Gow then told Haynes that Kottkamp had invested $1 million in VR

Labs, which “was a big deal” to Haynes as he weighed the “pros and cons” of

investing a substantial amount of his own money. In truth, Kottkamp never

invested in VR Labs and, by the fall of 2012, VR Labs was not able to pay him his

$240,000 salary. Kottkamp resigned shortly thereafter.

      Viewing the evidence in the light most favorable to the government, a

reasonable jury could have found beyond a reasonable doubt that Kay Gow

intended to defraud Haynes. The evidence demonstrated that VR Labs was in dire

need of cash to continue operating, which prompted it to raise capital from

investors. And, when dealing with potential investors—including Haynes—the

evidence established that Robert Gow misrepresented the company’s financial

condition by portraying it as a well-capitalized merger target, and falsely claiming


                                          19
         USCA11 Case: 19-12053      Date Filed: 09/16/2021   Page: 20 of 24



that Kottkamp had invested $1 million. Robert Gow then refused to disclose the

company’s financial statements. From this evidence, a reasonable jury easily could

have concluded that Robert Gow (and Kay Gow as a co-conspirator) materially

misrepresented VR Labs’s financial condition and prospects with the intent to

entice Haynes to invest $500,000. See Maxwell, 579 F.3d at 1299 (“A scheme to

defraud requires proof of a material misrepresentation, or the omission or

concealment of a material fact calculated to deceive another out of money or

property.”).

      Kay Gow has two responses, but neither is persuasive. First, she contends

that Haynes was a sophisticated investor and that his employment agreement

advised him of the risks associated with investing in a start-up company in a

competitive market. But boilerplate language about the risks of investment cannot

displace specific misrepresentations about VR Lab’s financial condition. Only the

Gows knew the truth, and a reasonable jury could have concluded that Haynes

remained unaware that VR Labs was on the verge of collapse even after reviewing

the agreement. Regardless, “[p]unishment under the wire fraud statute is not

limited to successful schemes.” Ross, 131 F.3d at 986. The government need only

“show that the accused intended to defraud his victim and that his or her

communications were reasonably calculated to deceive persons of ordinary




                                         20
         USCA11 Case: 19-12053       Date Filed: 09/16/2021   Page: 21 of 24



prudence and comprehension.” Id. In short, Kay Gow’s culpability is independent

from any alleged risk assumed by Haynes.

      Second, Kay Gow maintains that Haynes’s employment agreement

accurately listed the shares, shareholders, and the amount of capital the

shareholders had contributed, and that Kottkamp’s name and purported

contribution were conspicuously absent. She also notes that the agreement stated

that Haynes had the opportunity to ask questions about the condition of the

company and that he was satisfied by the answers to those questions. Thus, she

argues that Haynes could not have been misled. But this argument also misses the

point. “Punishment under the wire fraud statute is not limited to successful

schemes,” and the government need only “show that the accused intended to

defraud his victims and that his or her communications were reasonably calculated

to deceive persons of ordinary prudence and comprehension.” Ross, 131 F.3d at

986; Machado, 886 F.3d at 1082–83. A reasonable jury could have concluded that

the misrepresentations and omissions “were reasonably calculated to deceive

persons of ordinary prudence and comprehension.” Ross, 131 F.3d at 986.

      At most, Kay Gow has shown that a jury could have interpreted the evidence

in a way that was favorable to her defense. But, as we explained, a reasonable jury

could have concluded beyond a reasonable doubt that she intended to defraud




                                         21
            USCA11 Case: 19-12053        Date Filed: 09/16/2021       Page: 22 of 24



Haynes. Accordingly, the district court did not err in denying her motion for

judgment of acquittal on this issue. 6 See Chafin, 808 F.3d at 1268.

       C.      Williams’s Intent to Join the Conspiracy to Defraud

       Finally, Williams argues that the district court erred in denying his motion

for judgment of acquittal because the government presented no evidence—direct or

circumstantial—showing he was a willing participant in a criminal scheme. We

disagree.

       The government presented an array of circumstantial evidence against

Williams. Williams personally invested hundreds of thousands of dollars in VR

Labs. Thus, he had much to lose if VR Labs folded and, therefore, a motive to

ensure that VR Labs survived and he recovered his investment. As noted earlier,

he was hired to produce the company’s bottling line—despite having no experience

in that field. Williams, in turn, hired a subcontractor to produce the bottles and

bottling equipment and nearly doubled his own invoice to VR Labs, which Lee

County ultimately reimbursed. Then, when VR Labs paid Williams’s invoices

with county grant funds, he used a fictitious entity, “Hong Kong Associates,” to



       6
         Kay Gow also claims that Haynes was unsuccessful in a civil lawsuit that he brought
against VR Labs. She suggests that, if Haynes could not succeed in a civil suit under a
preponderance-of-the-evidence standard, then the government cannot prevail against her under
the beyond-a-reasonable-doubt standard. The merits of Haynes’s civil lawsuit are not part of the
record and are therefore not relevant to whether a reasonable jury could have convicted Kay
Gow of wire fraud related to Haynes’s investment based on the evidence presented in this case.

                                               22
         USCA11 Case: 19-12053        Date Filed: 09/16/2021     Page: 23 of 24



transfer large sums of money back into VR Labs’s accounts. When FBI agents

questioned him about his practice of doubling the amount charged on invoices to

VR Labs, Williams claimed that he was a “farmer and a gambler” and farmers

double the price of everything. He also claimed that the inflated invoices were

meant to cover his son’s expenses in developing software for the new bottling

equipment. Yet in reality, his son had no experience in software development and

ultimately failed to produce it.

      Viewing all this evidence in the light most favorable to the government, a

reasonable construction of the evidence allowed the jury to find the defendant

guilty beyond a reasonable doubt. In other words, a reasonable jury could infer

that Williams knew of the plan to defraud Lee County and intended to join the

conspiracy to do so.

      At bottom, Williams responds that “the government did not provide or

present a sufficient degree, quantity, or quality of competent and reliable evidence

that would show or establish” that “Williams possessed even a general

understanding of the alleged fraud (if it even existed) or that . . . he willfully joined

any purported plan to defraud Lee County.” Considering all the evidence just

described, we are not persuaded. Although Williams might “disagree[]” with the

interpretation of the evidence, mere disagreement about the best way to read the




                                           23
         USCA11 Case: 19-12053       Date Filed: 09/16/2021   Page: 24 of 24



evidence presented at trial is insufficient to show that no reasonable jury could

have convicted him.

      Accordingly, the district court did not err in denying Williams’s motion for

judgment of acquittal.

                                 IV.    Conclusion

      For these reasons, we affirm the district court’s judgment.

      AFFIRMED.




                                         24